Case 1:16-cv-01115-DJS Document 95-3 Filed 01/03/19 Page 1 of 5




                      EXHIBIT C
                            Case 1:16-cv-01115-DJS Document 95-3 Filed 01/03/19 Page 2 of 5


Neil Torczyner

From:                            Neil Torczyner
Sent:                            Wednesday, January 02, 2019 1:58 PM
To:                              'John D. Aspland'
Subject:                         RE: Expert inspection


Hi John: 
 
Thanks for your email. 
 
While we did discuss at some point having the examination of the bullets upstate, that has been off the table for our 
expert since 12/11 when I emailed to advise that our expert wanted to have the bullets sent to him. 
 
The following day (12/12) I made the representation that the testing would be non‐destructive in nature. 
 
Our expert does not want to travel to a lab to see the materials which we outlined in the 12/26 letter, nor do I think that 
it is fair or proper that someone should be looking over his shoulder while he does his work. From the expert report 
which was furnished last week it appears that the cars were examined by the Defense expert without knowledge or 
oversight from Plaintiff and I don’t see why we should be required to do so. 
 
I agree that we should be preparing an application for a phone hearing on this issue and will try to get you a draft by 
midday tomorrow. 
 
Lastly as you and I discussed and I mentioned in prior emails and the 12/26 letter, our expert needs to see the materials 
before he comes up to Troy. As I previously mentioned, he would like to schedule a site inspection on 1/8 or 1/9, but he 
needs access to the materials first. 
 
I will try to call you later this afternoon to follow up. 
 
Neil 
 
 
 



                                                                                       
    Neil Torczyner                        

    T 516-355-9612    
    F 516-355-9613                       3000 Marcus Ave    
    ntorczyner@hkplaw.com                2nd Floor, East Wing
 
                                         Lake Success, NY 11042                    
 
Please consider the environment before printing this email.


IRS Circular 230 disclosure: To ensure compliance with requirements imposed by the IRS, we inform you that any tax advice contained in this communication (including any attachments)
was not intended or written to be used, and cannot be used, for the purpose of (i) avoiding tax-related penalties under federal, state or local tax law or (ii) promoting, marketing or
recommending to another party any transaction or matter addressed herein.

PLEASE TAKE NOTICE: The information transmitted is intended only for the person or entity to which it is addressed and may contain confidential and/or privileged material. Any review,
retransmission, dissemination or other use of, or taking of any action in reliance upon, this information by persons or entities other than the intended recipient is prohibited. If you receive
this transmission in error, please contact the sender immediately and delete the material from any computer.
 
                                                                                                1
                            Case 1:16-cv-01115-DJS Document 95-3 Filed 01/03/19 Page 3 of 5

From: John D. Aspland <jda@fmbf‐law.com>  
Sent: Wednesday, January 02, 2019 1:43 PM 
To: Neil Torczyner <ntorczyner@hkplaw.com> 
Subject: RE: Expert inspection 
 
Neil‐ 
 
I believe we will need to schedule a call with the Magistrate for later this week as the City is not comfortable with 
releasing the projectiles.  They will be accommodating to an on‐site inspection and I imagine I can discuss with them 
allowing and being present for one at a local lab along the lines that we had preliminarily discussed some time back.   
 
Either way, I will need dates and times specific for the vehicle inspection when you have them as I need to have the 
vehicle access coordinated. 
 
John 
 
From: Neil Torczyner [mailto:ntorczyner@hkplaw.com]  
Sent: Monday, December 31, 2018 4:48 PM 
To: John D. Aspland <jda@fmbf‐law.com> 
Subject: RE: Expert inspection 
 
Hi John: 
 
Thanks for getting back to me on this. 
 
If the items get down to my expert in time, I believe that he will want to have access to the vehicles for parts of January 
8 and 9, but I don’t have the specific times right now. 
 
However, the expert has made it clear to me that he can’t do the vehicle inspection until after he has a chance to review 
the materials in his laboaratory. 
 
Neil 
 



                                                                                       
    Neil Torczyner                        

    T 516-355-9612    
    F 516-355-9613                       3000 Marcus Ave    
    ntorczyner@hkplaw.com                2nd Floor, East Wing
 
                                         Lake Success, NY 11042                    
 
Please consider the environment before printing this email.


IRS Circular 230 disclosure: To ensure compliance with requirements imposed by the IRS, we inform you that any tax advice contained in this communication (including any attachments)
was not intended or written to be used, and cannot be used, for the purpose of (i) avoiding tax-related penalties under federal, state or local tax law or (ii) promoting, marketing or
recommending to another party any transaction or matter addressed herein.

PLEASE TAKE NOTICE: The information transmitted is intended only for the person or entity to which it is addressed and may contain confidential and/or privileged material. Any review,
retransmission, dissemination or other use of, or taking of any action in reliance upon, this information by persons or entities other than the intended recipient is prohibited. If you receive
this transmission in error, please contact the sender immediately and delete the material from any computer.
 
From: John D. Aspland <jda@fmbf‐law.com>  
Sent: Monday, December 31, 2018 4:45 PM 
                                                                                                2
                            Case 1:16-cv-01115-DJS Document 95-3 Filed 01/03/19 Page 4 of 5
To: Neil Torczyner <ntorczyner@hkplaw.com> 
Subject: RE: Expert inspection 
 
I am waiting to hear.  This needed to go up the chain of command.  They can make the vehicle available if we can give 
them time and day options. 
 
From: Neil Torczyner [mailto:ntorczyner@hkplaw.com]  
Sent: Monday, December 31, 2018 1:46 PM 
To: John D. Aspland <jda@fmbf‐law.com> 
Subject: RE: Expert inspection 
 
WARNING: This message originated outside FMBF. Do not click links or attachments unless you
recognize the sender and know the content is safe.


Hi John: 
 
Just wondering if you heard anything from Troy as to the sending of the materials to my expert. 
 
Please let me know if there is any issue on their end, as I really would like to have these items in his hands by no later 
than Monday of next week. 
 
Thank you and best to you and your family in the new year. 
 
Neil 
 



                                                                                       
    Neil Torczyner                        

    T 516-355-9612    
    F 516-355-9613                       3000 Marcus Ave    
    ntorczyner@hkplaw.com                2nd Floor, East Wing
 
                                         Lake Success, NY 11042                    
 
Please consider the environment before printing this email.


IRS Circular 230 disclosure: To ensure compliance with requirements imposed by the IRS, we inform you that any tax advice contained in this communication (including any attachments)
was not intended or written to be used, and cannot be used, for the purpose of (i) avoiding tax-related penalties under federal, state or local tax law or (ii) promoting, marketing or
recommending to another party any transaction or matter addressed herein.

PLEASE TAKE NOTICE: The information transmitted is intended only for the person or entity to which it is addressed and may contain confidential and/or privileged material. Any review,
retransmission, dissemination or other use of, or taking of any action in reliance upon, this information by persons or entities other than the intended recipient is prohibited. If you receive
this transmission in error, please contact the sender immediately and delete the material from any computer.
 
From: Neil Torczyner  
Sent: Wednesday, December 26, 2018 4:00 PM 
To: 'John D. Aspland' <jda@fmbf‐law.com> 
Subject: Expert inspection 
 
Hi John: 
 
Nice speaking with you earlier. 
 
                                                                                                3
                            Case 1:16-cv-01115-DJS Document 95-3 Filed 01/03/19 Page 5 of 5
As we discussed, enclosed is the letter requesting that the items be released to our expert for non‐destructive testing. 
 
Please contact the TPD and advise whether these materials can be shipped this week or next so that our expert can view 
them in advance of his targeted dates of 1/9‐1/10 when he would like to view the cars. 
 
Thank you for your continued cooperation with this matter and best to you and your family in the New Year. 
 
Neil 
 



                                                                                       
    Neil Torczyner                        

    T 516-355-9612    
    F 516-355-9613                       3000 Marcus Ave    
    ntorczyner@hkplaw.com                2nd Floor, East Wing
 
                                         Lake Success, NY 11042                    
 
Please consider the environment before printing this email.


IRS Circular 230 disclosure: To ensure compliance with requirements imposed by the IRS, we inform you that any tax advice contained in this communication (including any attachments)
was not intended or written to be used, and cannot be used, for the purpose of (i) avoiding tax-related penalties under federal, state or local tax law or (ii) promoting, marketing or
recommending to another party any transaction or matter addressed herein.

PLEASE TAKE NOTICE: The information transmitted is intended only for the person or entity to which it is addressed and may contain confidential and/or privileged material. Any review,
retransmission, dissemination or other use of, or taking of any action in reliance upon, this information by persons or entities other than the intended recipient is prohibited. If you receive
this transmission in error, please contact the sender immediately and delete the material from any computer.
 
 


Please take note that our Glens Falls office will be moving to 68
Warren Street, Glens Falls, NY 12801, effective December 28,
2018. Our Hudson Falls, Cambridge, and Salem addresses will
remain the same. 
 


Please take note that our Glens Falls office will be moving to 68
Warren Street, Glens Falls, NY 12801, effective December 28,
2018. Our Hudson Falls, Cambridge, and Salem addresses will
remain the same. 




                                                                                                4
